Exhibit 10.25

Execution Version

SECURITY AGREEMENT SUPPLEMENT

SUPPLEMENT NO. 2, dated as of August 8, 2011, to the Security Agreement (as
amended, restated, supplemented or otherwise modified, the “Security
Agreement”), dated as of October 28, 2008, by and among Sky Merger Sub
Corporation and Apria Healthcare Group Inc., a Delaware corporation and
successor in interest to Sky Merger Sub Corporation, Holdings, the other
Grantors party thereto and Bank of America, N.A. (“BofA”) as the initial
collateral agent for the Secured Parties.

A. On August 13, 2009, U.S. Bank National Association succeeded BofA as the
collateral agent (the “Collateral Agent”) for the Secured Parties pursuant to
Section 6.11 of the Intercreditor and Collateral Agency Agreement, dated as of
May 27, 2009.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Security Agreement.

C. Section 8.14 of the Security Agreement provides that additional Restricted
Subsidiaries of the Grantors may become Grantors under the Security Agreement by
execution and delivery of an instrument substantially in the form of this
Supplement. The undersigned Restricted Subsidiaries (each, a “New Subsidiary”)
is executing this Supplement in accordance with the requirements of the Security
Agreement to become a Subsidiary Party under the Security Agreement.

Accordingly, the Collateral Agent and each New Subsidiary agree as follows:

Section 1. In accordance with Section 8.14 of the Security Agreement, each New
Subsidiary by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
each New Subsidiary hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof; provided that, to
the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all respects as of such earlier
date and provided further that references to Schedule II of the Security
Agreement shall be deemed to refer to the “Equity Interests” section of Schedule
I hereto with respect to each of the New Subsidiaries. In furtherance of the
foregoing, each New Subsidiary, as security for the payment and performance in
full of the Secured Obligations does hereby create and grant to the Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all of such New
Subsidiary’s right, title and interest in and to the Collateral (as defined in
the Security Agreement) of such New Subsidiary. Each reference to a “Grantor” in
the Security Agreement shall be deemed to include each New Subsidiary. The
Security Agreement is hereby incorporated herein by reference.

Section 2. Each New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed



--------------------------------------------------------------------------------

and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms.

Section 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of each
New Subsidiary and the Collateral Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

Section 4. Each New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of the location of
any and all Collateral of such New Subsidiary and (b) set forth under its
signature hereto is the true and correct legal name of each New Subsidiary, its
jurisdiction of formation and the location of its chief executive office (or if
different, its “location” as determined in accordance with Section 9-307 of the
Uniform Commercial Code).

Section 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

Section 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

Section 8. All communications and notices hereunder shall be in writing and
given as provided in Section 8.01 of the Security Agreement.

Section 9. Each New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
all Attorney Costs of counsel for the Collateral Agent.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Security Agreement as of the date first above
written.

 

301 CITY AVENUE, LLC By:  

/s/ Robert S. Holcombe

  Name: Robert S. Holcombe   Title: Executive Vice President Legal Name: 301
CITY AVENUE, LLC   Jurisdiction of Formation: West Virginia  

Location of Chief Executive Office: 26220

Enterprise Court, Lake Forest, CA 92630

[Security Supplement Agreement No. 2]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Security Agreement as of the date first above
written.

 

301 MANAGEMENT, INC.

By:

 

/s/ Robert S. Holcombe

  Name: Robert S. Holcombe   Title: Executive Vice President Legal Name: 301
MANAGEMENT, INC.   Jurisdiction of Formation: Delaware   Location of Chief
Executive Office: 26220 Enterprise Court, Lake Forest, CA 92630 VALESCENT HEALTH
LLC By:  

/s/ Raoul Smyth

  Name: Raoul Smyth   Title: Vice President Legal Name: VALESCENT HEALTH LLC  
Jurisdiction of Formation: Delaware   Location of Chief Executive Office: 26220
Enterprise Court, Lake Forest, CA 92630

[Security Supplement Agreement No. 2]



--------------------------------------------------------------------------------

U.S. Bank National Association, as Collateral Agent

    By:  

/s/ Raymond S. Haverstock

  Name: Raymond S. Haverstock   Title: Vice President

[Security Supplement Agreement No. 2]



--------------------------------------------------------------------------------

SCHEDULE I TO SECURITY AGREEMENT SUPPLEMENT LOCATION OF COLLATERAL    301 CITY
AVENUE, LLC    Description       Location    None.       301 MANAGEMENT, INC.   
Description      

Location

   None.             VALESCENT HEALTH LLC    Description      

Location

         None.   

EQUITY INTERESTS

 

301 CITY AVENUE, LLC    Issuer   

Number of

Certificate

  

Registered

Owner

  

Number and

Class of

Equity Interest

  

Percentage

of Equity Interests

 

301 CITY AVENUE, LLC

   Not Certificated    301 Management, Inc.    N/A      100%   

301 MANAGEMENT, INC.

 

  



Issuer   

Number of

Certificate

  

Registered

Owner

  

Number and

Class of

Equity Interest

  

Percentage

of Equity Interests

 

301 MANAGEMENT, INC.

   1    Apria Healthcare, Inc.    100 shares      100%   

VALESCENT HEALTH LLC

 

  



Issuer   

Number of

Certificate

  

Registered

Owner

  

Number and

Class of

Equity Interest

  

Percentage

of Equity Interests

 

VALESCENT HEALTH LLC

   Not Certificated    Apria Healthcare Group Inc.    N/A      100%   

PROMISSORY NOTES



--------------------------------------------------------------------------------

301 CITY AVENUE, LLC

 

Issuer   

Principal

Amount as of the date of

issuance (or delivery)

   Date of Note/Instrument    Maturity Date

None.

 

301 MANAGEMENT, INC.

 

Issuer   

Principal

Amount as of the date of

issuance (or delivery)

   Date of Note/Instrument    Maturity Date None.

VALESCENT HEALTH LLC

 

Issuer   

Principal

Amount as of the date of

issuance (or delivery)

   Date of Note/Instrument    Maturity Date

None.

COMMERCIAL TORT CLAIMS

301 CITY AVENUE, LLC

None.

301 MANAGEMENT, INC.

None.

VALESCENT HEALTH LLC



--------------------------------------------------------------------------------

None.

INTELLECTUAL PROPERTY

301 CITY AVENUE, LLC

((a) U.S. Patents, U.S. Patent Applications, (b) U.S. Trademark Registrations
and Applications, (c) U.S. Copyright Registrations and Applications, (d) Domain
Names, (e) exclusive Licenses of U.S. Patents, Patent Applications, Trademark
Registrations or Applications and Copyrights where such New Subsidiary is the
Licensee)

None.

301 MANAGEMENT, INC.

((a) U.S. Patents, U.S. Patent Applications, (b) U.S. Trademark Registrations
and Applications, (c) U.S. Copyright Registrations and Applications, (d) Domain
Names, (e) exclusive Licenses of U.S. Patents, Patent Applications, Trademark
Registrations or Applications and Copyrights where such New Subsidiary is the
Licensee)

None.

VALESCENT HEALTH LLC

((a) U.S. Patents, U.S. Patent Applications, (b) U.S. Trademark Registrations
and Applications, (c) U.S. Copyright Registrations and Applications, (d) Domain
Names, (e) exclusive Licenses of U.S. Patents, Patent Applications, Trademark
Registrations or Applications and Copyrights where such New Subsidiary is the
Licensee)

None.

REAL PROPERTY (LEASED AND OWNED)

301 CITY AVENUE, LLC

None.



--------------------------------------------------------------------------------

301 MANAGEMENT, INC.

None

VALESCENT HEALTH LLC

None

BANK ACCOUNTS

301 CITY AVENUE, LLC

None.

301 MANAGEMENT, INC.

None.

VALESCENT HEALTH LLC

None.